Case 2:13-cv-05493-WJM-MF Document 111 Filed 08/12/20 Page 1 of 6 PageID: 1996




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 RONALD B. GREENE,                                          Civ. No.: 2:13-cv-5493
                Plaintiff,
                                                                      OPINION
         v.

 THOMAS DOMBROSKI, BRIAN KELLY,
 DAVIS VALDIVIA, and MATTHEW
 ZABLOCKI,

                Defendants.


 WILLIAM J. MARTINI, U.S.D.J.:

        THIS MATTER comes before the Court upon Defendants’ Motion for Summary
 Judgment, ECF No. 104, Plaintiff’s Motion to Dismiss Defendants’ Summary Judgment
 Motion, ECF No. 107, and Plaintiff’s Opposition brief to Defendants’ Summary
 Judgment Motion, ECF No. 109. The Court construes Plaintiff’s Motion to Dismiss
 Defendants’ Summary Judgment Motion, ECF No. 107, as an Opposition to Defendants’
 Motion for Summary Judgment. The Court has reviewed the motions and all papers filed
 in support and opposition, and no oral argument was held pursuant to Federal Rule of
 Civil Procedure 78. For the reasons set forth below, the Defendants’ motion is
 GRANTED.
       I.     FACTUAL BACKGROUND
        On October 18, 2011, the Bergen County Prosecutor’s Office Narcotics Task
 Force conducted an undercover operation in which Officer Perez posed as a buyer of two
 kilograms of heroin for $100,000. ECF No. 104-1, ¶¶ 1–2. As Perez and the seller were
 approaching Perez’s vehicle in a hotel parking lot to complete the transaction, Plaintiff
 encountered Perez. Id. at ¶¶ 9–11. According to Perez, Plaintiff racked a firearm and
 pointed it at Perez. Id. ¶ 14-15. Plaintiff maintains that he never had a firearm. ECF No.
 104-7 at 21, ¶ 11. It is undisputed that Perez started shouting “gun, gun, gun. . . ”, ran
 from the scene, and did not return until after the incident in question. ECF Nos. 104-1 ¶¶
 15–17; 70-1 ¶ 15–16; 70-2 ¶ 15. Hearing Perez shouting, immediately several officers
 rushed towards Plaintiff including Officers Kelly, Valdivia, and Dombroski. ECF Nos.
 104-1 ¶¶ 17–20; 70-1 ¶ 19. Officer Kelly tackled Plaintiff from behind, hitting Plaintiff’s
 head on the pavement after Plaintiff threw his gun underneath vehicle and attempted to

                                             1
Case 2:13-cv-05493-WJM-MF Document 111 Filed 08/12/20 Page 2 of 6 PageID: 1997



 enter the passenger side of a Toyota Camry. ECF Nos. 104-1 ¶¶ 21–24; 70-1 ¶ 20, 24.
 Kelly proceeded to double-cuff Plaintiff and put his knee on his back and neck as
 Plaintiff attempted to look around. ECF Nos. 104-7 at 26; 66-1 ¶ 20; 66-10 at 86–88, 94;
 70-1 ¶¶ 20–21, 23.

        After Plaintiff was handcuffed, Officer Kelly gave him “a few little hits” to the
 back of his head. ECF Nos. 104-7 at 26 & 31; 66-1 ¶¶ 23; 66-10 at 56–57, 70-1 ¶¶ 21.
 According to Plaintiff, these hits were with an object, possibly a radio. ECF Nos. 104-7
 at 31; 66-10 at 88. Plaintiff also testified that after he was handcuffed Officer Kelly
 punched Plaintiff in the back and stomach. ECF Nos. 66-1 ¶¶ 1–2; 66-10 ¶¶ 72–76; 70-1
 ¶¶ 1–2. Officer Valdivia then stomped on Plaintiff’s face, sending his tooth through his
 lip. ECF Nos. 104-7 at 24, 26, 35, 36; 66-10 ¶¶ 13, 22, 56, 72–76; 70-1 ¶¶ 21. Officer
 Valdivia proceeded to grind Plaintiff’s face and neck into the pavement with his foot.
 ECF Nos. 104-7 at 30; 66-10 at 72–76; 70-1 ¶ 21. Officer Valdivia denies doing this and
 claims that he only used “enough force to overcome [Greene’s] force.” ECF 104-1 at 13.
 Officer Valdivia was with Plaintiff for about seven seconds before he pursued the Toyota
 Camry. See ECF No. 104 Ex. C at 13:06:07-14. Plaintiff alleges that Officer Zablocki
 briefly followed Kelly and Valdivia in tackling him but quickly backed off. ECF No. 104
 at 26 & 29. Officer Kelly then picked Plaintiff up by his handcuffs, injuring Plaintiff’s
 shoulder. ECF Nos. 104-7 at 38; 66-2 at 17; 70-1 ¶ 23. According to Plaintiff, nearby
 officer Dombroski and Zablocki, failed to intervene during the application of this force.
 ECF No. 104-7 at 27; 66-10 at 86–88. After the incident, Plaintiff alleges that his scalp
 and face were bleeding and his face was swollen. ECF No. 70-1 ¶ 23, 25. Plaintiff was
 asked approximately twenty-one hours later if he would like to seek medical attention
 and Plaintiff declined. ECF Nos. 104-7 at 43-44; 66-1 ¶¶ 25; 70-1 ¶¶ 23, 25. Based on
 these facts, Plaintiff filed this Section 1983 action alleging defendants used excessive
 force in violation of the Fourth Amendment. The Court assumes the parties’ familiarity
 with the procedural history of this case.

        II.    LEGAL STANDARD

        Summary judgment is appropriate if “there is no genuine issue as to any material
 fact and . . . the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.
 56. A fact is material if its determination might affect the outcome of the suit under the
 applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49
 (1986). A dispute is genuine if “a reasonable jury could return a verdict for the
 nonmoving party.” Id. To make this determination, the Court views the facts in the light
 most favorable to the nonmovant and all reasonable inferences must be drawn in the
 nonmovant’s favor. Scott v. Harris, 550 U.S. 372, (2007); Green v. New Jersey State
 Police, 246 F. App’x 158, 159 (3d Cir. 2007).

        The moving party bears the burden of demonstrating the absence of a genuine
 dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant

                                              2
Case 2:13-cv-05493-WJM-MF Document 111 Filed 08/12/20 Page 3 of 6 PageID: 1998



 meets this burden by pointing to an absence of evidence supporting an essential element
 as to which the non-moving party will bear the burden of proof at trial. Id. at 325. If the
 moving party carries this initial burden, “the nonmoving party must come forward with
 specific facts showing that there is a genuine issue for trial.” United States v. Donovan,
 661 F.3d 174, 185 (3d Cir. 2011) (citing Matsushita Elec. Indus. Co. v. Zenith Radio
 Corp., 475 U.S. 574, 586–87 (1986) (internal quotation marks omitted)).

       III.   DISCUSSION

       The Court now turns to Defendants’ Motion for Summary Judgment.

           a. Qualified Immunity

        To assess whether qualified immunity is warranted, the Court engages in a two-
 part inquiry. Forbes v. Twp. of Lower Merion, 313 F.3d 144, 148 (3d Cir. 2002). First,
 the Court examines whether the officer violated a constitutional right. Id.; see also
 Saucier v. Katz, 533 U.S. 194, 201–02 (2001). Second the Court examines whether that
 right was “clearly established.” Saucier, 533 U.S. at 201. A right is clearly established
 for purposes of qualified immunity if a reasonable state actor under the circumstances
 would understand that his conduct violates that right. Williams v. Bitner, 455 F.3d 186,
 190 (3d Cir. 2006) (citing Saucier, 533 U.S. at 202). Thus “the right allegedly violated
 must be defined at the appropriate level of specificity.” Wilson v. Layne, 526 U.S. 603,
 615 (1999). While there is no requirement that the “very action in question has previously
 been held unlawful,” Wilson, 455 F.3d at 191 (quoting Hope v. Pelzer, 536 U.S. 730, 741
 (2002)), “existing precedent must have placed the statutory or constitutional question
 beyond debate.” Carroll v. Carman, 135 S. Ct. 348, 350 (2014) (quoting Ashcroft v. al-
 Kidd, 563 U.S. 731, 741 (2011)). Accordingly, while “a qualified immunity defense does
 not demand that there had been a precise preview of the applicable legal analysis
 underlying the defense; what is required is that government officials have ‘fair and clear
 warning’ that their conduct is unlawful.” Halsey, 750 F.3d at 295 (citation omitted)).
           b. Section 1983 and Excessive Force
        A claim for excessive force in the context of an arrest invokes the Fourth
 Amendment’s guarantee of individuals “to be secure in their persons . . . against
 unreasonable . . . seizures.” Graham v. Connor, 490 U.S. 386, 394 (1989). To state a
 claim for excessive force under the Fourth Amendment, a plaintiff must show that a
 “seizure” occurred and that it was unreasonable. Kopec v. Tate, 361 F.3d 772, 776 (3d
 Cir. 2004) (quoting Abraham v. Raso, 183 F.3d 279, 288 (3d Cir. 1999)). A seizure is
 reasonable if, under the totality of the circumstances, “the officers’ actions are
 ‘objectively reasonable’ in light of the facts and circumstances confronting them, without
 regard to their underlying intent or motivations.” Graham, 490 U.S. at 396–97. “The
 ‘reasonableness’ of a particular use of force must be judged from the perspective of a
 reasonable officer on the scene, rather than with the 20/20 vision of hindsight,” and must

                                             3
Case 2:13-cv-05493-WJM-MF Document 111 Filed 08/12/20 Page 4 of 6 PageID: 1999



 recognize “that police officers are often forced to make split-second judgments in
 circumstances that are tense, uncertain, and rapidly evolving-about the amount of force
 that is necessary.” Id.
        District courts consider several factors in determining the reasonableness of the
 officer’s force including the severity of the crime, whether the suspect posed an
 immediate threat to the safety of officers or others, and whether the suspect actively
 resisted arrest or tried to flee the scene. Graham, 490 U.S. at 396. The Third Circuit has
 also provided additional relevant factors for the district court to consider, including “the
 duration of the action, whether the action takes place in the context of effecting an arrest,
 the possibility that the suspect may be armed, and the number of persons with whom the
 police officers must contend at one time.” Sharrar v. Felsing, 128 F.3d 810, 822 (3d Cir.
 1997). While the Court may consider the injuries sustained in assessing whether force
 was excessive, lack of injury does not necessarily signify that the force used was not
 unconstitutional. Id. However, this Circuit had repeatedly found that hitting, beating, or
 otherwise striking an already-handcuffed individual who is not resisting arrest may
 constitute unconstitutionally excessive force. Couden v. Duffy, 446 F.3d 483, 497 (3d Cir.
 2006) (finding force excessive as a matter of law where plaintiff was not “resisting arrest
 or attempting to flee” at the time force was used).
        An officer may be liable under Section 1983 “not only if he personally participates
 in the violation, but also if he directs others to so violate, or had knowledge of and
 acquiesced in his subordinates’ violations.” Sharrar, 128 F.3d at 821 (citing Baker v.
 Monroe Twp., 50 F.3d 1186, 1190–91 (3d Cir. 1995)). Thus, a Section 1983 plaintiff may
 assert a “failure to intervene” claim when “ ‘a police officer, whether supervisory or not,
 fails or refuses to intervene when a constitutional violation such as an unprovoked
 beating takes place in his presence.” Smith v. Mensinger, 293 F.3d 641, 650–51 (3d Cir.
 2002) (citation omitted). In such circumstances, a police officer who is present when
 another officer violates an individual’s constitutional rights is liable if that officer had
 reason to know the acting officer’s conduct constituted a constitutional violation and the
 observing officer had “a reasonable and realistic opportunity to intervene.” Smith, 293
 F.3d at 651; Johnson v. De Prospo, No. 08–1813, 2010 WL 5466255, at *4 (D.N.J. Dec.
 30, 2010).
           c. Application
               1. Defendants Kelly and Validivia
        Since this Court’s order of March 19, 2019 denying summary judgment with
 regard to Officers Kelly and Valdivia, Defendants have added new evidence to the
 record—namely, the August 15, 2019 deposition of Plaintiff Greene, ECF No. 104-7, and
 surveillance video footage of the incident, ECF No. 104, Ex. C. Considering the new
 evidence and viewing it in the light most favorable to Plaintiff, the Court concludes that
 no reasonable jury could determine that Officers Kelly and Valdivia used excessive force
 when arresting Plaintiff. After Plaintiff was tackled and handcuffed, he repeatedly
 attempted to turn his shoulders and neck around in order to see what was going on. ECF

                                              4
Case 2:13-cv-05493-WJM-MF Document 111 Filed 08/12/20 Page 5 of 6 PageID: 2000



 No. 104-11 at 81-82. Plaintiff testified, “That’s when my face got stomped, when I tried
 to turn my head to look and see who stomped me the first time. The second time— . . .”
 Plaintiff states that Kelly “hit me with something. Actually his knee—after that, he put
 his knee at the center of spine and that’s when I got extra hits.” ECF No. 104-7 at 37.
 Plaintiff testified, “I’m pinned to the ground. I turned my face and looked like this. I
 didn’t my body. I turned my face to look. . . . After I was cuffed and I tried to see who
 was on my back, that’s when Valdivia showed up and stomped my face.” Id. On the
 basis of the Defendant’s own testimony, the Court concludes that after Plaintiff was
 handcuffed, he repeatedly attempted to turn his shoulders and neck. The Court also
 agrees with Defendants’ description of the surveillance video footage: “The surveillance
 footage clearly shows a chaotic swirl of activity in which officers are in near constant
 motion, attempting to wrangle multiple different suspects in a large open area.” While
 the video evidence does not clearly depict the events at issue, they do show that the time
 that elapsed after Plaintiff was tackled and before he was subdued was only seconds in
 length. Plaintiff’s mugshots, taken at different times on the day of his arrest do not
 evidence a use of excessive force, such as bruising or abrasions, and he subsequently
 failed to request any kind of medical treatment for his injuries. See ECF No. 104-12.
 Greene consistently testified that Officer Valdivia “stomped” on his face, but this
 descriptor suggests a use of force that is completely inconsistent with lack of any sign of
 physical injury. This lack of any sign of injury, in consideration with Plaintiff’s behavior
 after he was handcuffed and the presence of a firearm at the then-active crime scene,
 requires this Court to conclude that there is no genuine issue of material fact as to
 whether Officers Kelly and Valdivia used excessive use of force in arresting Plaintiff
 Greene. For these reasons, Defendants’ motion is GRANTED as to Defendant Kelly and
 Valdivia

               2. Defendant Dombroski and Zablocki
         The Plaintiff alleges that Officers Dombroski and Zablocki failed to supervise
 Valdivia, thereby proximately causing him to be deprived of his Fourth Amendment
 rights. Am. Compl., 4. “Vicarious liability is inapplicable to § 1983 suits,” meaning that
 “a plaintiff must plead that each Government-official defendant, through the official's
 own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,
 676 (2009). In light of Iqbal, the Third Circuit has held that under a theory of supervisor
 liability, “personal involvement by a defendant remains the touchstone for establishing
 liability for the violation of a plaintiff's constitutional right.” Park v. Veasie, 720 F.
 Supp.2d 658, 667 (3d Cir. 2010). Plaintiff testifies that “two other officers [Officers
 Dombroski and Zablocki] came and jumped on me . . . but after they seen that I wasn’t
 resisting, they backed up. After they jumped on me first, they backed up.” ECF No. 104-
 7, at 26:10-25. Plaintiff also testified that Officer Dombroski never touched him. 27:1-9.
 Plaintiff’s claim against Dombroski is a supervisory liability claim because “he should
 have stopped them from, because, there was no accusation that I did anything to anybody
 before they jumped on me.” Id. However, Plaintiff also testified that he remembered

                                              5
Case 2:13-cv-05493-WJM-MF Document 111 Filed 08/12/20 Page 6 of 6 PageID: 2001



 Dombroski was approximately four cars away from his arrest, in front of the Malibu. Id.
 at 27:23-25. At the same time that plaintiff was being arrested, other individuals were
 attempting to flee the scene. There is no evidence that Dombroski participated in or
 directed any subordinate to employ excessive force. Similarly, there are no facts that
 would suggest Dombroski was even aware that any excessive force was being used.
 When Plaintiff was asked where Defendant Zablocki was during the arrest, he did not
 answer. ECF No. 104-7, at 28:13-24. Plaintiff states repeatedly that Zablocki tackled
 him after Valdivia and that “[o]nce he came up and seen that I was being assaulted and I
 wasn’t resisting, he should have stopped” Defendants Kelly and Valdivia. Id. at 29:15-
 23. Plaintiff fails to state details about Officer Dombroski or Zablocki’s proximity to
 him, or other factors probative of their knowledge of Officer Kelly and Valdivia’s
 conduct with any specificity or consistently. Plaintiff fails to raise any additional
 evidence to support his claim apart from generalized assertions that Officers Dombroski
 and Zablocki railed to intervene. Consequently, Defendants’ motion is GRANTED as
 to Defendant Dombroski and Zablocki. Defendant Dombroski and Zablocki are
 DISMISSED from the matter with prejudice.

       IV.    CONCLUSION

       For the reasons stated above, Defendant’s Motion for Summary Judgment, ECF
 No. 104 is GRANTED. The matter is DISMISSED WITH PREJUDICE.




 Dated: August 12, 2020


                                               /s/ William J. Martini
                                            WILLIAM J. MARTINI, U.S.D.J.




                                            6
